                         United States District Court
                    For the Eastern District of Virginia
           E-Noticing Registration Request for Pro Se Litigants
Case Number;

                /vvc<.
Name
                                                    MvO
            t.n fl        C-SArKS.
Address:



                               Oc

 Telephone Number:
                 • ^h'roQrf^HiS
 Email Address; yiiSjI££iTy®    9
 The undersigned.               „„ticp offilings pursuant to Fed. R. Civ.P.
     •s> ronsents to receiving notice oi nungs

       >s:—
       > SrespSibTe                       notifying the court in writing of any
       > SSeleSSredSpAC
                                                             Date;                I
   Signature:

   Court Use Only;
                                           or DENIED
   The request is GRANTED
                                                        (Date)
                 (Judge's Signature
